Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Claims 1-16, 34-41, 53-54, 57-58 and 61-64 are pending.  
Claims 17-33, 42-52, 55, 56, 59 and 60 are cancelled.  
Claims 4 and 6 are objected to.  
Claims 1-3, 5, 7-16, 34-41, 53-54, 57-58 and 61-64 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (Pub. No.: US 20060034247 A1) in view of Ahn et al. (Pub. No.: US 20110243088 A1) and Mamillapalli et al. (Pub. No.: US 20050111452 A1), hereafter respectively referred to as Gu, Ahn, and Mamillapalli.  
In regard to Claim 1, Gu teaches A method for wireless communication performed by a user equipment (UE) (station, Para. 2), comprising: receiving a plurality of downlink transmissions from a base station (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
Gu teaches receiving an uplink grant for a single uplink transmission to be transmitted by the UE to the base station (To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating a number (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than or equal to the number of received downlink transmissions in the plurality of downlink transmissions (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches generating the feedback information for the plurality of downlink transmissions (BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information including: a first indication, for each received downlink transmission of the plurality of downlink transmissions, whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu teaches transmitting the single uplink transmission (uplink from the station to the AP, Para. 2) including all of the feedback information to the base station (BlockACK message 800 shown in FIG. 8, Para. 56).  
Gu fails to teach determining whether one or more downlink transmissions of the set of downlink transmissions have been missed based on the indicated number of downlink transmissions in the set of downlink transmissions for which the UE is to 
Ahn teaches determining whether one or more downlink transmissions of the set of downlink transmissions have been missed (the UE may compare Nt, indicating a total number of PDCCHs that must be received at the UE, with Nr indicating the number of PDCCHs having been actually received at the UE at step S820, Para. 65, FIG. 8) based on the indicated number of downlink transmissions in the set of downlink transmissions for which the UE is to transmit feedback information (each PDCCH may further carry not only downlink scheduling information but also information about a total number (Nt) of PDCCHs (or a total number of PDSCHs) to be received at the UE, Para. 63, FIG. 8.  FIG. 8 is a flowchart illustrating a method for performing an HARQ procedure, Para. 62) and a number of the received downlink transmissions in the plurality of downlink transmissions (the UE may receive one or more PDCCHs (Nr PDCCHs) from the BS through a downlink component carrier (DL CC) at step S10, Para. 63, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Gu since Ahn provides a technique for determining and reporting data losses, which can be introduced into the system of Gu to ensure a receiving station can inform a transmitting station of conditions related to packet losses.  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than the number of received downlink transmissions in the plurality of downlink 
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than the number of received downlink transmissions in the plurality of downlink transmissions (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu in view of Ahn since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu in view of Ahn to ensure packets that are not clearly detected at all are considered unsuccessfully received and appropriately reported to a packet sender.  


In regard to Claim 53, Gu teaches A user equipment (UE) (station, Para. 2) comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a plurality of downlink transmissions from a base station (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
Gu teaches receive an uplink grant for a single uplink transmission to be transmitted by the UE to the base station (To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than or equal to the number of received downlink transmissions in the plurality of downlink transmissions (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches generate the feedback information for the plurality of downlink transmissions (BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information including: a first indication, for each received downlink transmission of the plurality of downlink transmissions, whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu teaches transmit the single uplink transmission (uplink from the station to the AP, Para. 2) including all of the feedback information to the base station (BlockACK message 800 shown in FIG. 8, Para. 56).  
Gu fails to teach to determine whether one or more downlink transmissions of the set of downlink transmissions have been missed based on the indicated number of downlink transmissions in the set of downlink transmissions for which the UE is to transmit feedback information and a number of the received downlink transmissions in the plurality of downlink transmissions.  
Ahn teaches determine whether one or more downlink transmissions of the set of downlink transmissions have been missed (the UE may compare Nt, indicating a total number of PDCCHs that must be received at the UE, with Nr indicating the number of PDCCHs having been actually received at the UE at step S820, Para. 65, FIG. 8) based on the indicated number of downlink transmissions in the set of downlink transmissions for which the UE is to transmit feedback information (each PDCCH may further carry not only downlink scheduling information but also information about a total number (Nt) of PDCCHs (or a total number of PDSCHs) to be received at the UE, Para. 63, FIG. 8.  FIG. 8 is a flowchart illustrating a method for performing an HARQ procedure, Para. 62) and a number of the received downlink transmissions in the plurality of downlink transmissions (the UE may receive one or more PDCCHs (Nr PDCCHs) from the BS through a downlink component carrier (DL CC) at step S10, Para. 63, FIG. 8).  

Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than the number of received downlink transmissions in the plurality of downlink transmissions, a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received.  
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than the number of received downlink transmissions in the plurality of downlink transmissions (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
.  


Claims 2 and 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Ahn, Mamillapalli, and further in view of Yang et al. (Pub. No.: US 20130223299 A1), hereafter referred to as Yang.  
In regard to Claim 2, as presented in the rejection of Claim 1, Gu in view of Ahn and Mamillapalli teaches downlink transmissions.  
Gu fails to teach the indication of the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission is indicated in a downlink assignment index (DAI) transmitted in the uplink grant.  
Yang teaches the indication of the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission is indicated in a downlink assignment index (DAI) transmitted in the uplink grant (piggyback information may include a UL-DAI.  UL-DAI may indicate the number of subframes, Para. 206.  The UL grant includes a UL-DAI, Para. 214, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings 

In regard to Claim 61, as presented in the rejection of Claim 1, Gu in view of Ahn and Mamillapalli teaches downlink transmissions.  
Gu fails to teach each of the indications for the received downlink transmissions of the plurality of downlink transmissions includes either an acknowledgement (ACK) indicating that the respective downlink transmission was successfully received or a negative acknowledgement (NACK) indicating that the respective downlink transmission was unsuccessfully received; and each of the indications for the one or more missed downlink transmissions of the set of downlink transmissions includes an indication that is different than an ACK and different than a NACK.  
Yang teaches each of the indications for the received downlink transmissions of the plurality of downlink transmissions includes either an acknowledgement (ACK) indicating that the respective downlink transmission was successfully received or a negative acknowledgement (NACK) indicating that the respective downlink transmission was unsuccessfully received; and each of the indications for the one or more missed downlink transmissions of the set of downlink transmissions includes an indication that is different than an ACK and different than a NACK (The UE determines an ACK/NACK state, Para. 215, FIG. 10. In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10.  An ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Ahn and Mamillapalli since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in view Ahn and of Mamillapalli to permit efficient network control through the benefits of DAI.  

In regard to Claim 62, as presented in the rejection of Claim 1, Gu in view of Ahn and Mamillapalli teaches downlink transmissions.  
Gu fails to teach each of the indications for the one or more missed downlink transmissions of the set of downlink transmissions includes a dummy NACK, wherein each dummy NACK indicates that a respective physical downlink control channel (PDCCH) associated with the respective missed downlink transmission was not received.  
Yang teaches each of the indications for the one or more missed downlink transmissions of the set of downlink transmissions includes a dummy NACK, wherein each dummy NACK indicates that a respective physical downlink control channel (PDCCH) associated with the respective missed downlink transmission was not received (The UE determines an ACK/NACK state, Para. 215, FIG. 10. In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10.  An ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Ahn and Mamillapalli since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in view of Ahn and Mamillapalli to permit efficient network control through the benefits of DAI.  


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Ahn, Mamillapalli, and further in view of Taffin et al. (Pub. No.: US 20060179387 A1), hereafter referred to as Taffin.  
In regard to Claim 3, as presented in the rejection of Claim 1, Gu in view of Ahn and Mamillapalli teaches feedback information.  
Gu fails to teach the feedback information is transmitted in a physical uplink shared channel (PUSCH) transmission with uplink data from the UE, wherein the uplink data is rate-matched around the feedback information.  
Taffin teaches the feedback information is transmitted in a physical uplink shared channel (PUSCH) transmission with uplink data from the UE, wherein the uplink data is rate-matched around the feedback information (rate matching algorithm for HSUPA (also called Enhanced Uplink), Para. 85.  Each CQI returned by the terminal there corresponds a preferred set of rate-matching parameters, Para. 101).  
.  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Ahn, Mamillapalli, and further in view of Brown et al. (Pub. No.: US 20110274059 A1), hereafter referred to as Brown.  
In regard to Claim 5, as presented in the rejection of Claim 1, Gu in view of Ahn and Mamillapalli teaches feedback information.  
Gu fails to teach receiving, at the UE prior to receiving the plurality of downlink transmissions, a downlink grant associated with at least a first downlink transmission, the downlink grant comprising an indication of shared channel uplink resources for transmission of feedback information associated with the first downlink transmission, and wherein the transmitting the uplink transmission comprises transmitting the feedback information using the shared channel uplink resources based at least in part on the indication in the downlink grant.  
	Brown teaches receiving, at the UE prior to receiving the plurality of downlink transmissions, a downlink grant associated with at least a first downlink transmission, (signaling (such as Downlink grants) may be used to further adjust or account for the resources available for uplink, e.g. for transmissions such as uplink Sounding Reference Signals (SRS), and Uplink reference Signals, Para. 34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Gu in view of Ahn and Mamillapalli since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the system of Gu in view of Ahn and Mamillapalli to ensure sufficient information is exchanged for effectively managing wireless connections for dynamic communication requirements.  


Claims 7, 37, 54 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No.: US 20130223299 A1) in view of Burbidge et al. (Pub. No.: US 20110041024 A1) and Kim et al. (Pub. No.: US 20110128942 A1), hereafter respectively referred to as Yang, Burbidge, and Kim.  
In regard to Claim 7, Yang teaches A method for wireless communication performed by a user equipment (UE) comprising: receiving one or more first downlink transmissions from a base station (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #1, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches receiving an uplink grant (the UE receives a UL grant, Para. 214, FIG. 10) for an uplink transmission to be transmitted by the UE to the base station (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the uplink grant comprising an indication of uplink feedback resources for transmission of feedback information associated with one or more first downlink transmissions (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the feedback information including an indication, for each received downlink transmission of the one or more first downlink transmissions, whether the downlink transmission was successfully received or unsuccessfully received (The UE determines an ACK/NACK state, Para. 215, FIG. 10.  In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10).  
Yang teaches receiving at least a second downlink transmission from the base station after receiving the one or more first downlink transmissions and after receiving the uplink grant (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #2, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
(an ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).  
	Yang fails to teach determining whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission; and transmitting the uplink transmission including the feedback information associated with the one or more first downlink transmissions and the second downlink transmission to the base station, the transmission comprising: based on determining that the uplink feedback resources include resources for feedback information associated with the second downlink transmission, transmitting the feedback information associated with the second downlink transmission in the included resources.  
Burbidge teaches determining whether the feedback resources include resources for feedback information associated with the second transmission (flow proceeds to block 1018, where it is determined whether there is space to include NACK information for all not received segments, Para. 73, FIG. 10).  
Burbidge teaches transmitting the uplink transmission including the feedback information associated with the one or more first downlink transmissions and the second downlink transmission to the base station, the transmission comprising: based on determining that the uplink feedback resources include resources for feedback information associated with the second downlink transmission, transmitting the feedback information associated with the second downlink transmission in the included resources (If the answer is "yes", the flow proceeds to block 1019 where the NACK information is included in the STATUS PDU, Para. 73, FIG. 10.  The flow then proceeds to block 914, where the STATUS PDU is sent, Para. 68, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burbidge with the teachings of Yang since Burbidge provides a technique where a device determines whether a report can include certain feedback information before including the feedback information (see Burbidge, Para. 73), which can be introduced into the system of Yang to ensure granted uplink resources are not exceeded to prevent disruptions in wireless communications.  
Yang fails to teach, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission, puncturing resources for uplink data in the uplink transmission and transmitting the feedback information associated with the second downlink transmission in the punctured resources.  
	Kim teaches, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission, puncturing resources for uplink data in the uplink transmission and transmitting the feedback information associated with the second downlink transmission in the punctured resources (If the data or the CQIs/PMIs occupy REs available for the ACKs/NACKs, the data or the CQIs/PMIs are punctured for the ACKs/NACKs, Para. 128, FIG. 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of 


In regard to Claim 37, Yang teaches A method for wireless communication performed by a base station, comprising: transmitting one or more first downlink transmissions to a user equipment (UE) (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #1, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches transmitting, to the UE, an uplink grant (the UE receives a UL grant, Para. 214, FIG. 10) for an uplink transmission to be transmitted by the UE to the base station (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the uplink grant comprising an indication of uplink feedback resources for transmission of feedback information associated with one or more first downlink transmissions (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the feedback information including an indication, for each received downlink transmission of the one or more first downlink transmissions, whether the downlink transmission was successfully received or unsuccessfully received (The UE determines an ACK/NACK state, Para. 215, FIG. 10.  In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10).  
 after receiving the one or more first downlink transmissions and after receiving the uplink grant (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #2, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
	Yang teaches receiving the uplink transmission from the UE (an ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).  
	Yang fails to teach determining whether the uplink feedback resources include resources for the second downlink transmission; receiving the uplink transmission including the feedback information associated with the one or more first downlink transmissions and the second downlink transmission from the UE; and identifying the feedback information for the first downlink transmission and the second downlink transmission based at least in part on the determining, the identifying comprising: based on determining that the uplink feedback resources include resources for feedback information associated with the second downlink transmission, identifying the feedback information associated with the second downlink transmission in the included resources.  
Burbidge teaches determining whether the uplink feedback resources include resources for the second downlink transmission (flow proceeds to block 1018, where it is determined whether there is space to include NACK information for all not received segments, Para. 73, FIG. 10).  
	Burbidge teaches receiving the uplink transmission including the feedback information associated with the one or more first downlink transmissions and the second downlink transmission from the UE; and identifying the feedback information for the first  (If the answer is "yes", the flow proceeds to block 1019 where the NACK information is included in the STATUS PDU, Para. 73, FIG. 10.  The flow then proceeds to block 914, where the STATUS PDU is sent, Para. 68, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burbidge with the teachings of Yang since Burbidge provides a technique where a device determines whether a report can include certain feedback information before including the feedback information (see Burbidge, Para. 73), which can be introduced into the system of Yang to ensure granted uplink resources are not exceeded to prevent disruptions in wireless communications.  
Yang fails to teach, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission, identifying punctured resources in resources associated with uplink data in the uplink transmission and identifying the feedback information associated with the second downlink transmission in the punctured resources.  
Kim teaches, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission, identifying punctured resources in resources associated with uplink data  (If the data or the CQIs/PMIs occupy REs available for the ACKs/NACKs, the data or the CQIs/PMIs are punctured for the ACKs/NACKs, Para. 128, FIG. 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yang in view of Burbidge since Kim provides a technique where certain control signals can puncture other types of signals, which can be introduced into the system of Yang in view of Burbidge to ensure the necessary acknowledgement information is conveyed in place of other signals when the need of such information arises.  


In regard to Claim 54, Yang teaches A user equipment (UE), comprising: a processor; memory in electronic communication with the processor (UE 50 in FIG. 19); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive one or more first downlink transmissions from a base station (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #1, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches receive an uplink grant (the UE receives a UL grant, Para. 214, FIG. 10) for an uplink transmission to be transmitted by the UE to the base station (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the uplink grant comprising an indication of uplink feedback resources for transmission of (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the feedback information including an indication, for each received downlink transmission of the one or more first downlink transmissions, whether the downlink transmission was successfully received or unsuccessfully received (The UE determines an ACK/NACK state, Para. 215, FIG. 10.  In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10).  
Yang teaches receive at least a second downlink transmission from the base station after receiving the one or more first downlink transmissions and after receiving the uplink grant (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #2, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches transmit the uplink transmission to the base station (an ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).  
Yang fails to teach determine whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission; transmit the uplink transmission including the feedback information associated transmission to the base station, the transmission comprising: based on determining that the uplink feedback resources include resources for feedback information associated with the second downlink transmission, transmitting the feedback information associated with the second downlink transmission in the included resources.  
 (flow proceeds to block 1018, where it is determined whether there is space to include NACK information for all not received segments, Para. 73, FIG. 10).  
Burbidge teaches transmit the uplink transmission including the feedback information associated transmission to the base station, the transmission comprising: based on determining that the uplink feedback resources include resources for feedback information associated with the second downlink transmission, transmitting the feedback information associated with the second downlink transmission in the included resources (If the answer is "yes", the flow proceeds to block 1019 where the NACK information is included in the STATUS PDU, Para. 73, FIG. 10.  The flow then proceeds to block 914, where the STATUS PDU is sent, Para. 68, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burbidge with the teachings of Yang since Burbidge provides a technique where a device determines whether a report can include certain feedback information before including the feedback information (see Burbidge, Para. 73), which can be introduced into the system of Yang to ensure granted uplink resources are not exceeded to prevent disruptions in wireless communications.  
Yang fails to teach, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission, puncturing resources for uplink data in the uplink transmission and 
Kim teaches, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission, puncturing resources for uplink data in the uplink transmission and transmitting the feedback information associated with the second downlink transmission in the punctured resources (If the data or the CQIs/PMIs occupy REs available for the ACKs/NACKs, the data or the CQIs/PMIs are punctured for the ACKs/NACKs, Para. 128, FIG. 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yang in view of Burbidge since Kim provides a technique where certain control signals can puncture other types of signals, which can be introduced into the system of Yang in view of Burbidge to ensure the necessary acknowledgement information is conveyed in place of other signals when the need of such information arises.  


In regard to Claim 58, Yang teaches A base station, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: transmit one or more first downlink transmissions to a user equipment (UE) (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #1, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches transmit, to the UE, an uplink grant (the UE receives a UL grant, Para. 214, FIG. 10) for an uplink transmission to be transmitted by the UE to the base station (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the uplink grant comprising an indication of uplink feedback resources for transmission of feedback information associated with the one or more first downlink transmissions (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the feedback information including an indication, for each received downlink transmission of the one or more first downlink transmissions, whether the downlink transmission was successfully received or unsuccessfully received (The UE determines an ACK/NACK state, Para. 215, FIG. 10.  In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10).  
Yang teaches transmit, to the UE, at least a second downlink transmission after receiving the one or more first downlink transmissions and after receiving the uplink grant (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #2, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches receive the uplink transmission from the UE (an ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).  
Yang fails to teach determine whether the uplink feedback resources include resources for the second downlink transmission; receive the uplink transmission 
Burbidge teaches determine whether the uplink feedback resources include resources for the second downlink transmission (flow proceeds to block 1018, where it is determined whether there is space to include NACK information for all not received segments, Para. 73, FIG. 10).  
Burbidge teaches receive the uplink transmission including the feedback information associated with the one or more first downlink transmissions and the second downlink transmission from the UE; and identify the feedback information for the first downlink transmission and the second downlink transmission based at least in part on the determining, the identification comprising: based on determining that the uplink feedback resources include resources for feedback information associated with the second downlink transmission, identifying the feedback information associated with the second downlink transmission in the included resources (If the answer is "yes", the flow proceeds to block 1019 where the NACK information is included in the STATUS PDU, Para. 73, FIG. 10.  The flow then proceeds to block 914, where the STATUS PDU is sent, Para. 68, FIG. 10).  

Yang fails to teach, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission, identifying punctured resources in resources associated with uplink data in the uplink transmission and identifying the feedback information associated with the second downlink transmission in the punctured resources.  
	Kim teaches, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission, identifying punctured resources in resources associated with uplink data in the uplink transmission and identifying the feedback information associated with the second downlink transmission in the punctured resources (If the data or the CQIs/PMIs occupy REs available for the ACKs/NACKs, the data or the CQIs/PMIs are punctured for the ACKs/NACKs, Para. 128, FIG. 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yang in view of Burbidge since Kim provides a technique where certain control signals can puncture other types of signals, which can be introduced into the system of Yang in .  


Claims 8-12 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Burbidge, Kim, and further in view of Brown.  
In regard to Claim 8, as presented in the rejection of Claim 7, Yang teaches feedback information.  
Yang fails to teach determining a time difference between receiving the uplink grant and receiving the second downlink transmission; and determining whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission based at least in part on the time difference.
 	Brown teaches determining a time difference between receiving the uplink grant and receiving the second downlink transmission; and determining whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission based at least in part on the time difference (replica is the subtracted off the total received signal. If the first codeword is decoded correctly, the inter-layer interference affecting the decoding of second codeword is removed and therefore the reliability of the second codeword's symbols is increased compared to that of a conventional receiver, Para. 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling 

In regard to Claim 9, as presented in the rejection of Claim 7, Yang teaches feedback information.  
Yang fails to teach the uplink feedback resources are determined to include resources for feedback information associated with the second downlink transmission when the time difference is below a threshold value and the uplink feedback resources are determined not to include resources for feedback information associated with the second downlink transmission when the time difference is at or above the threshold value.
	Brown teaches the uplink feedback resources are determined to include resources for feedback information associated with the second downlink transmission when the time difference is below a threshold value and the uplink feedback resources are determined not to include resources for feedback information associated with the second downlink transmission when the time difference is at or above the threshold value (the ceil function which gives the smallest integer that is greater than or equal to x.  floor(x), gives the largest integer that is smaller than or equal to x, Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings 

In regard to Claim 10, as presented in the rejection of Claim 7, Yang teaches an uplink grant.  
Yang fails to teach the time difference corresponds to a difference in one or more of a number of subframes, a number of slots, a number of symbols, a number of mini-slots, or an absolute time between receiving the uplink grant and receiving the second downlink transmission.  
Brown teaches the time difference corresponds to a difference in one or more of a number of subframes, a number of slots, a number of symbols, a number of mini-slots, or an absolute time between receiving the uplink grant and receiving the second downlink transmission (The set of uplink of resources for a transport block is therefore specified by the number of DFT-SOFDM symbols, the number of subcarriers, and the layers associated with that transport block. The number of subcarriers may be indicated by the resource allocation scheduling, Para. 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters 

In regard to Claim 11, as presented in the rejection of Claim 7, Yang teaches a method.  
Yang fails to teach identifying an indication in a downlink grant associated with the second downlink transmission that indicates whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission.
	Brown teaches identifying an indication in a downlink grant associated with the second downlink transmission that indicates whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission (one or more MCS indicators, and an indicator of the number of transport blocks to be transmitted, T, where T takes multiple values such as 1, 2 and/or 3, etc. The number of transport blocks to be transmitted may be signaled by various means such as explicitly or implicitly in a scheduling control message or the uplink grants received by the device, Para. 53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the 

In regard to Claim 12, as presented in the rejection of Claim 7, Yang teaches a method.  
Yang fails to teach the indication comprises an explicit indication that the uplink feedback resources include resources for feedback information associated with the second downlink transmission or an indication that the feedback information associated with the second downlink transmission is to be rate-matched around by other data of the uplink transmission.  
Brown teaches the indication comprises an explicit indication that the uplink feedback resources include resources for feedback information associated with the second downlink transmission or an indication that the feedback information associated with the second downlink transmission is to be rate-matched around by other data of the uplink transmission (transport block may then be segmented into one or more code block segments, each of which may be attached with another CRC, coded using a channel coder such as turbo code, interleaved and rate-matched to a code rate to fit the available number of resources on the channel, Para. 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the 

In regard to Claim 38, as presented in the rejection of Claim 37, Yang teaches feedback information.  
Yang fails to teach the determining comprises; determining a time difference between receiving the uplink grant and receiving the second downlink transmission, and determining whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission based at least in part on the time difference.
 	Brown teaches determining comprises; determining a time difference between receiving the uplink grant and receiving the second downlink transmission, and determining whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission based at least in part on the time difference (replica is the subtracted off the total received signal. If the first codeword is decoded correctly, the inter-layer interference affecting the decoding of second codeword is removed and therefore the reliability of the second codeword's symbols is increased compared to that of a conventional receiver, Para. 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters 

In regard to Claim 39, as presented in the rejection of Claim 37, Yang teaches feedback information.  
Yang fails to teach the uplink feedback resources are determined to include resources for feedback information associated with the second downlink transmission when the time difference is below a threshold value and the uplink feedback resources are determined not to include resources for feedback information associated with the second downlink transmission when the time difference is at or above the threshold value.
	Brown teaches the uplink feedback resources are determined to include resources for feedback information associated with the second downlink transmission when the time difference is below a threshold value and the uplink feedback resources are determined not to include resources for feedback information associated with the second downlink transmission when the time difference is at or above the threshold value (the ceil function which gives the smallest integer that is greater than or equal to x.  floor(x), gives the largest integer that is smaller than or equal to x, Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling 

In regard to Claim 40, as presented in the rejection of Claim 37, Yang teaches an uplink grant.  
Yang fails to teach the time difference corresponds to a difference in one or more of a number of subframes, a number of slots, a number of symbols, a number of mini-slots, or an absolute time between receiving the uplink grant and receiving the second downlink transmission.  
Brown teaches the time difference corresponds to a difference in one or more of a number of subframes, a number of slots, a number of symbols, a number of mini-slots, or an absolute time between receiving the uplink grant and receiving the second downlink transmission (The set of uplink of resources for a transport block is therefore specified by the number of DFT-SOFDM symbols, the number of subcarriers, and the layers associated with that transport block. The number of subcarriers may be indicated by the resource allocation scheduling, Para. 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the 

In regard to Claim 41, as presented in the rejection of Claim 37, Yang teaches a method.  
Yang fails to teach a downlink grant for the second downlink transmission includes an indication of whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission.
	Brown teaches a downlink grant for the second downlink transmission includes an indication of whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission (one or more MCS indicators, and an indicator of the number of transport blocks to be transmitted, T, where T takes multiple values such as 1, 2 and/or 3, etc. The number of transport blocks to be transmitted may be signaled by various means such as explicitly or implicitly in a scheduling control message or the uplink grants received by the device, Para. 53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the system of Yang to ensure sufficient information is exchanged for effectively managing wireless connections for dynamic communication requirements.  


Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Burbidge, Kim, and further in view of Taffin.  
In regard to Claim 13, as presented in the rejection of Claim 7, Yang teaches a method.  
Yang fails to teach the determining whether a time difference between receiving the uplink grant and receiving the second downlink transmission exceeds a threshold value, and identifying an indication in a downlink grant associated with the second downlink transmission that indicates whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission.  
	Taffin teaches the determining whether a time difference between receiving the uplink grant and receiving the second downlink transmission exceeds a threshold value, and identifying an indication in a downlink grant associated with the second downlink transmission that indicates whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission (With each value of CQI is associated a data shaping format, comprising a modulation scheme, a number of spreading codes that can be received simultaneously by the terminal in a TTI, the size of the information block. The base station can derive from information received from a terminal the number of bits to be sent over the air interface parameter (NDATA), Para. 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings 

In regard to Claim 14, as presented in the rejection of Claim 7, Yang teaches a method.  
Yang fails to teach the uplink grant comprises an explicit indication of a number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission.
	Taffin teaches the uplink grant comprises an explicit indication of a number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission (a shaping request based on an estimate of the signal-to-interference ratio of the downlink, called CQI ("Channel Quality Indicator"), is periodically returned to the base station by the terminal, Para. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Yang since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Yang to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  

In regard to Claim 15, as presented in the rejection of Claim 7, Yang teaches a method.  
 	Yang fails to teach receiving, prior to receiving the one or more first downlink transmissions, a downlink grant associated with the one or more first downlink transmissions, the downlink grant comprising an indication of shared channel uplink resources for transmission of feedback information associated with the one or more first downlink transmissions, and wherein transmitting the uplink transmission comprises transmitting the feedback information using the shared channel uplink resources based at least in part on the indication in the downlink grant.  
	Taffin teaches receiving, prior to receiving the one or more first downlink transmissions, a downlink grant associated with the one or more first downlink transmissions, the downlink grant comprising an indication of shared channel uplink resources for transmission of feedback information associated with the one or more first downlink transmissions, and wherein transmitting the uplink transmission comprises transmitting the feedback information using the shared channel uplink resources based at least in part on the indication in the downlink grant (At each TTI, these resources are distributed among various users for which data are to be transmitted. To do this, an allocation of resources is performed by the MAC-hs sublayer of the base station considered, Para. 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Yang since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), 

In regard to Claim 16, as presented in the rejection of Claim 7, Yang teaches a method.  
 	Yang fails to teach identifying first uplink control information (UCI) associated with a first wireless service and second UCI associated with a second wireless service, wherein the first UCI and the second UCI to be transmitted to the base station in the uplink transmission, and wherein the first UCI has a first performance reliability parameter and the second UCI has a second performance reliability parameter that is different than the first performance reliability parameter; formatting the first UCI in accordance with the first performance reliability parameter and the second UCI in accordance with the second performance reliability parameter; and multiplexing the formatted first UCI and the formatted second UCI into the uplink transmission.  
Taffin teaches identifying first uplink control information (UCI) associated with a first wireless service and second UCI associated with a second wireless service, wherein the first UCI and the second UCI to be transmitted to the base station in the uplink transmission, and wherein the first UCI has a first performance reliability parameter and the second UCI has a second performance reliability parameter that is different than the first performance reliability parameter; formatting the first UCI in accordance with the first performance reliability parameter and the second UCI in accordance with the second performance reliability parameter; and multiplexing the formatted first UCI and the formatted second UCI into the uplink transmission (interface to the radio frequency part is provided by block 42 which can be used for transmitting to, and receiving from the radio frequency power module 44. For the base station example, the block 42 could also handle the multiplexing and demultiplexing of multi-user baseband data, Para. 144).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Yang since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Yang to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  


Claims 34 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (Pub. No.: US 20060034247 A1) in view of Mamillapalli et al. (Pub. No.: US 20050111452 A1), hereafter respectively referred to as Gu and Mamillapalli.  
	In regard to Claim 34, Gu teaches A method for wireless communication performed by a base station (access point (AP), Para. 2), comprising: transmitting a plurality of downlink transmissions to a user equipment (UE) (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
Gu teaches transmitting, to the UE, an uplink grant for a single uplink transmission to be transmitted by the UE to the base station (To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant  (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than or equal to the number of downlink transmissions received by the UE (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches receiving the single uplink transmission from the UE including all of the feedback information (BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information including: a first indication, for each downlink transmission received by the UE, whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than the number of downlink transmissions received by the UE, a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received.  
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than the number of downlink transmissions received by the UE (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu to ensure packets that are not clearly detected at all are considered unsuccessfully received and appropriately reported to a packet sender.  


In regard to Claim 57, Gu teaches A base station (access point (AP), Para. 2) comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: transmit a plurality of downlink transmissions to a user equipment (UE) (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
(To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating of a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than or equal to the number of downlink transmissions received by the UE (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches receive the single uplink transmission from the UE including all of the feedback information (BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information including: a first indication, for each downlink transmission received by the UE, whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than the number of downlink transmissions received by the UE, a second indication, for each 
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission being greater than the number of downlink transmissions received by the UE (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu to ensure packets that are not clearly detected at all are considered unsuccessfully received and appropriately reported to a packet sender.  


Claims 35 and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mamillapalli, and further in view of Yang et al. (Pub. No.: US 20130223299 A1), hereafter referred to as Yang.  
In regard to Claim 35, as presented in the rejection of Claim 34, Gu in view of Mamillapalli teaches downlink transmissions.  
Gu fails to teach the indication of the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission is indicated in a downlink assignment index (DAI) transmitted in the uplink grant.  
Yang teaches the indication of the number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission is indicated in a downlink assignment index (DAI) transmitted in the uplink grant (piggyback information may include a UL-DAI.  UL-DAI may indicate the number of subframes, Para. 206.  The UL grant includes a UL-DAI, Para. 214, FIG. 10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Mamillapalli since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in view of Mamillapalli to permit efficient network control through the benefits of DAI.  

In regard to Claim 63, as presented in the rejection of Claim 34, Gu in view of Mamillapalli teaches downlink transmissions.  
Gu fails to teach each of the indications for the received downlink transmissions of the plurality of downlink transmissions includes either an acknowledgement (ACK) 
Yang teaches each of the indications for the received downlink transmissions of the plurality of downlink transmissions includes either an acknowledgement (ACK) indicating that the respective downlink transmission was successfully received or a negative acknowledgement (NACK) indicating that the respective downlink transmission was unsuccessfully received; and each of the indications for the one or more missed downlink transmissions of the set of downlink transmissions includes an indication that is different than an ACK and different than a NACK (The UE determines an ACK/NACK state, Para. 215, FIG. 10. In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10.  An ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Mamillapalli since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in view of Mamillapalli to permit efficient network control through the benefits of DAI.  

In regard to Claim 64, as presented in the rejection of Claim 34, Gu in view of Mamillapalli teaches downlink transmissions.  
Gu fails to teach each of the indications for the one or missed downlink transmissions of the set of downlink transmissions includes a dummy NACK, wherein each dummy NACK indicates that a respective physical downlink control channel (PDCCH) associated with the respective missed downlink transmission was not received.  
Yang teaches each of the indications for the one or missed downlink transmissions of the set of downlink transmissions includes a dummy NACK, wherein each dummy NACK indicates that a respective physical downlink control channel (PDCCH) associated with the respective missed downlink transmission was not received (The UE determines an ACK/NACK state, Para. 215, FIG. 10. In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10.  An ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Mamillapalli since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in view of Mamillapalli to permit efficient network control through the benefits of DAI.  


Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mamillapalli, and further in view of Taffin et al. (Pub. No.: US 20060179387 A1), hereafter referred to as Taffin.  
In regard to Claim 36, as presented in the rejection of Claim 34, Gu in view of Mamillapalli teaches feedback information.  
Gu fails to teach the feedback information is transmitted in a physical uplink shared channel (PUSCH) transmission with uplink data from the UE, wherein the uplink data is rate-matched around the feedback information.  
Taffin teaches the feedback information is transmitted in a physical uplink shared channel (PUSCH) transmission with uplink data from the UE, wherein the uplink data is rate-matched around the feedback information (rate matching algorithm for HSUPA (also called Enhanced Uplink), Para. 85.  Each CQI returned by the terminal there corresponds a preferred set of rate-matching parameters, Para. 101).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Gu in view of Mamillapalli since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Gu in view of Mamillapalli to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  Page 18 of the Remarks presents the argument that As a first example, neither Gu nor Mamillapalli, whether considered individually or in combination, disclose, teach or suggest “receiving an uplink grant... comprising a field indicating a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission…”.  This argument is not persuasive.  The Gu reference teaches in Para. 78, and in FIG. 11, a block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, and this is substantively the same as a field indicating a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information of Claim 1.  


Page 19 of the Remarks presents the argument that As a second example, neither Gu nor Mamillapalli, whether considered individually or in combination, disclose, teach or suggest “determining whether one or more downlink transmissions of the set of downlink transmissions have been missed based on the indicated number of downlink transmissions in the set of downlink transmissions for which the UE is to transmit feedback information and a number of received downlink transmissions in the plurality of downlink transmissions,” as independent claim 1 additionally recites.  This argument is not persuasive.  The limitations introduced by the amendment of Claim 1, which are not taught by Gu and Mamillapalli, are taught by Ahn et al. (Pub. No.: US 20110243088 A1).  


Page 19 of the Remarks presents the argument that As a third example, neither Gu nor Mamillapalli, whether considered individually or in combination, disclose, teach or suggest “transmitting the single uplink transmission including all of the feedback information to the base station”.  This argument is not persuasive.  The Gu reference teaches in Para. 78, each bit of the sequence number bitmap field of a BlockACK bitmap field indicates whether a particular packet has been received successfully or incorrectly, and this is substantively the same as the single uplink transmission including all of the feedback information of Claim 1.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (Pub. No.: US 20080045185 A1), teaches determining whether one or more downlink transmissions of the set of downlink transmissions have been missed based on the indicated number of downlink transmissions in the set of downlink transmissions for which the UE is to transmit feedback information and a number of the received downlink transmissions in the plurality of downlink transmissions (The term `packet loss ratio` as used herein indicates a ratio of the total number of packets that should have been received for a measurement interval, to the number of lost packets, and the term `reception ratio` indicates a ratio of the total number of packets that should have been received for a measurement interval, to the number of actually received packets, Para. 49, FIG. 4.  The "expectedTotalPackets" is the total number of packets that the Terminal 303 should have received for the period from the time the Terminal 303 started the measurement until the end time of the measurement, Para. 80-81.  In step 508, the Terminal 303 calculates the total number of packets that it should have received, and stores it in an expectedTotalPackets, Para. 93, FIG. 5).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Joshua Smith  
/J.S./  
5-19-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477